Citation Nr: 0823348	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-38 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION


The veteran had active service from February 1985 to February 
2005.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, in pertinent part, granted the veteran's claim 
for service connection for bilateral plantar fasciitis and 
assigned a noncompensable disability rating, effective March 
1, 2005.  A September 2007 rating decision granted the 
veteran an increased, 10 percent disability rating for her 
bilateral plantar fasciitis, also effective March 1, 2005.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
bilateral plantar fasciitis has been manifested by pain on 
manipulation and use of the feet.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral plantar fasciitis have not been met at any time 
during the rating period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim are being amended.  
The third sentence of 38 CFR 3.159(b)(1), which states that 
VA will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, will be 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the July 2006 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
bilateral plantar fasciitis, such claim is now substantiated.   
As such, the filing of a notice of disagreement as to the 
initial rating assigned does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment triggers 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.

The November 2006 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
the veteran's bilateral plantar fasciitis disability, and the 
veteran was informed of what was needed to obtain a schedular 
rating above the disability evaluation that the RO had 
assigned.

In addition, March 2006 correspondence explained the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim, no 
effective date will be assigned.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA records.  In April 2006 and April 2007 
the veteran underwent VA examinations that addressed the 
medical matters presented by this appeal.  The veteran has 
not referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Service medical records indicate that the veteran complained 
of foot pain and was diagnosed with plantar fasciitis, and a 
July 2006 rating decision granted the veteran's claim for 
service connection for bilateral plantar fasciitis and 
assigned a noncompensable disability rating under Diagnostic 
Codes 5299-5276.  A September 2007 rating decision granted 
the veteran an increased, 10 percent disability rating for 
her bilateral plantar fasciitis, also effective March 1, 
2005.

The Board finds that the disability at issue is most 
appropriately ratable by analogy to flatfoot disability.  38 
C.F.R. § 4.20 (2007).  Under Diagnostic Code 5276, a 10 
percent rating for bilateral flat foot requires a moderate 
condition with a weight-bearing line over or medial to the 
great toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  In order to qualify for a 
rating of 30 percent, the veteran must exhibit a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
appropriate when the veteran exhibits a pronounced condition, 
characterized by extreme tenderness of plantar surfaces of 
the feet, marked pronation, marked inward displacement and 
severe spasms of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.

The veteran was afforded VA examinations in April 2006 and 
April 2007.  At the April 2006 VA examination, the veteran 
stated that she began to have discomfort in her feet after 
running on a regular basis.  She noted that her foot pain was 
most noticeable when taking her first steps in the morning.  
Examination of the feet revealed no abnormality or tenderness 
upon palpation.  The veteran was able to rise on her heels 
and toes with supination and pronation without difficulty.  
X-rays of the feet were negative.  The diagnosis was 
bilateral plantar fasciitis.

At an April 2007 VA examination, the veteran stated that she 
had chronic foot pain and had difficulty walking upon 
awakening; the pain would not improve with walking.  She has 
used orthotics and analgesics with improvement.  She 
indicated that when walking barefooted or putting pressure on 
her heels, she had a great deal of discomfort and as a result 
her gait had changed to alleviate aggravation of pain in her 
feet.  She also indicated an intermittent history of swelling 
around her ankles.  The veteran described her foot pain as 
chronic and noted that her feet were sore to touch at all 
times.  The veteran rated her foot pain as a 5 on a scale of 
1-10, but the pain would be a 9 after great periods of 
walking.  Physical examination revealed tenderness of 
palpation of both feet, particularly on the plantar surface 
of the feet.  There was no obvious swelling or edema.  Her 
feet appeared flat when standing, and it was noted that she 
walked more on the tiptoes medial aspect of her feet.  Her 
shoes appeared to be worn along the medial aspect, 
bilaterally.  There was no evidence of callouses or breakdown 
of the feet, and there was no evidence of abnormality in the 
skin, including vascular changes.  The veteran had no 
deformity involving her toes but did have flat arches.  Upon 
walking it was noted that the veteran put more pressure on 
her forefoot than her heel.  X-rays of the feet were normal.  
The diagnosis was bilateral plantar fasciitis, chronic.

Upon  review of the evidence, the Board finds that the 
veteran's disability picture is most consistent with the 
current 10 percent disability evaluation, and that an 
increased disability evaluation is not warranted.  The 
examination results reflect that the veteran experiences pain 
on use and manipulation of the feet, thereby warranting a 10 
percent rating under Diagnostic Code 5276.  In addition, the 
Board observes that the objective clinical evidence of 
record, as well as X-rays, does not show that the veteran has 
exhibited the characteristics necessary to warrant a higher 
rating under Diagnostic Code 5276, to include marked 
deformity (pronation, abduction, etc.), indications of 
swelling on use, characteristic callosities, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, or severe spasms of the tendo Achillis on 
manipulation.

Further, the record does not reflect that the veteran 
qualifies for a higher rating under diagnostic codes 
evaluating weak foot (Diagnostic Code 5277), claw foot 
(Diagnostic Code 5278), or other foot injuries (Diagnostic 
Code 5284).

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40 and 4.45.  The veteran's written statements 
and comments made during examinations clearly reveal that she 
reports experiencing pain and tenderness, especially in the 
morning and after prolonged walking or standing on her feet.  
However, the pain the veteran experiences due to her 
bilateral plantar fasciitis is adequately accounted for in 
her currently assigned disability evaluation.  Thus, there is 
no objective clinical indication she has other symptoms 
causing additional functional limitation to a degree that 
would support a higher rating.

In short, an initial rating in excess of 10 percent for 
plantar fasciitis is not warranted at anytime during the 
appeal period.  Fenderson.

As the preponderance of the evidence is against an initial 
higher rating for the disability on appeal, the benefit of 
the doubt rule is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

The evidence does not reflect that the disability at issue 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

An initial disability rating in excess of 10 percent for 
bilateral plantar fasciitis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


